Title: To Alexander Hamilton from William C. Bentley, 30 June 1799
From: Bentley, William C.
To: Hamilton, Alexander


          
            Sir
            Richmond 30th June 1799
          
          Your circular of the 23rd. Ult., was received in proper time. The Hatts, which have Since come to hand for my regement, were   precisely in the Situation anticipated by you, destitute of Cockades and Loops; and in conformity to your instructions, I have contracted for a Supply in this place, which will be ready in a few days; Binding of Hatts is exceedingly essential, inasmuch as it prevents their flopping; from this consideration, I made it a part of the Contract. As there is no Agent of the War Department in this State, you will advise me how the expense is to be defrayed. Our other Circular of the 23rd. and your letters of the 1st. and 5th Instant have been received.
          I have been spoken to lately very frequently on the Subject of Cadets; a number of young gentlemen who dispair of getting Commissions imediately in the Army, are desirous of entering, in that Capacity, as the most direct road to promotion; If those appointments are now contemplated, I will, when advised, take the liberty of naming to you a few Candidates who are highly recommended.
          I have lately received a letter from Major George R. Taylor, whose character is very conspicuous in the Virginia Assembly, recommending in the highest terms, Mr. Jacob Call of Prince George, as a proper person to fill a vacancy in my Regimt.; the manner in which   he comes recommended, has filled me with a Solicitude for his Success; perhaps no young Man comes forward with fairer pretentions; his connections I am well acquainted with. I take the liberty to enclose you Major Taylors letter to me on the Subject. If this young Gentleman should get an appointment in preference to some one of those I before recommended it would not be displeasing. It is probable that you made an acquaintance with Major Taylor while he attended Genl Lee on the Western expedition.
          I am with perfect Consideration Your Mo. Obt. Servt.
          
            W. Bentley
          
          Majr Genl Hamilton
        